 
 
 

Exhibit 10.2
 
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
 
AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of November 8, 2007
among Krispy Kreme Doughnut Corporation, a North Carolina corporation (“KKDC”),
Krispy Kreme Doughnuts, Inc., a North Carolina corporation (the “Company” and,
together with KKDC, the “Companies”), and Sandra K. Michel (the “Executive”).
 
WHEREAS, the Companies and the Executive entered into an Employment Agreement
dated as of April 23, 2007 (the “Agreement”);
 
WHEREAS, the parties hereto wish to amend the Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Companies and the Executive hereby agree as follows:
 
1.  The third sentence of Section 4.01 of the Agreement is amended to read in
its entirety as follows:
 
“Annually during the Employment Period the Company shall review with the
Executive her job performance and compensation, and if deemed appropriate by the
Board or its Compensation Committee, in their discretion, the Executive’s Base
Salary may be increased but not decreased.”
 
2.  Section 5.03 of the Agreement is amended to add the following at the
beginning of the first sentence thereof:
 
“Except as otherwise set forth in Section 5.09 below,”
 
3.  Section 5.03 of the Agreement is also amended by deleting the following
therefrom:  “(i) if such termination of employment is within two years after a
Change in Control, such payments shall be made in a lump sum upon such
termination of employment, and (ii)” and inserting a comma in its place.
 
4.  Section 5.05 of the Agreement is amended by deleting “Section 5.02 or 5.03”
therefrom and inserting “Section 5.02, 5.03 or 5.09” in its place.
 
5.  Section 5.09 of the Agreement is amended to read in its entirety as follows:
 
“SECTION 5.09  Termination for Good Reason or Without Cause Following a Change
in Control.  If the Employment Period shall be terminated within two years after
a Change in Control (a) by the Executive for Good Reason, or (b) by the
Companies not for Cause, then Executive’s compensation and benefits
 


--------------------------------------------------------------------------------



upon termination shall be governed by this Section 5.09 instead of the
provisions of Section 5.03 above, and, provided the Executive has executed an
irrevocable (except to the extent required by law, and to the extent required by
law to be revocable, has not revoked) general release of claims, in the form
attached hereto as Exhibit A, the Executive shall be entitled solely to the
following: (i) Base Salary through the Date of Termination; (ii) an amount equal
to two times the sum of her Base Salary and her target annual bonus for the year
of termination, provided that, the Executive shall be entitled to any unpaid
amounts only if the Executive has not breached and does not breach the
provisions of Sections 6.01, 7.01, 8.01 or 9 below; (iii) a bonus for the year
of termination of employment equal to the Executive’s target annual bonus for
such year pro rated for the number of full months during the bonus year prior to
such termination of employment; and (iv) medical benefits as provided in Section
5.05. The Executive’s entitlements under any other benefit plan or program shall
be as determined thereunder, except that duplicative severance benefits shall
not be payable under any other plan or program.   In addition, promptly
following any such termination, the Executive shall be reimbursed for all
Reimbursable Expenses incurred by the Executive prior to such termination.  The
amounts due under clauses (i), (ii) and (iii) of this Section 5.09 shall be paid
in a lump sum upon termination of employment.”
 
6.  The reference to “Section 5.03” in Section 12.01 of the Agreement is changed
to “Article 5 hereof.”
 
7.  Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms.
 
8.  All questions concerning the construction, validity and interpretation of
this Amendment and the Agreement will be governed by internal law of the State
of North Carolina, without regard to principles of conflict of laws.
 
9.  This Amendment may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
of which counterparts taken together will constitute one and the same agreement.
 

-2-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
 


KRISPY KREME DOUGHNUT CORPORATION
   
By:  /s/ Douglas R. Muir        
Printed Name:  Douglas R. Muir
Title:  Chief Financial Officer
   
KRISPY KREME DOUGHNUTS, INC.
 
By:  /s/ Daryl G. Brewster        
Printed Name:  Daryl G. Brewster
Title:  Chief Executive Officer
 
/s/ Sandra K. Michel          
Sandra K. Michel



 
 
-3-
 